On application for rehearing.
Marr, J.
Plaintiff styling himself sole heir of his grandmother, Marie St. Jean, brought this suit to restrain defendants from disturbing him in the possession and enjoyment of certain real property. *108He prays simply for an injunction to prevent this apprehended injury.
The title to this property was involved in a suit in the Second District Court in which ten persons, plaintiff-being one, all claiming to be heirs of the same grandmother, Marie St. Jean, brought suit against the city of New Orleans. Final judgment was rendered against them in favor of the city in 1870. Bare v. City of New Orleans, 22 Ann. 612.
Right or wrong, the question of title is at end, so far as plaintiff is concerned; and if he was in possession when this suit was brought, he was simply a trespasser, without a plausible pretext of right. On the trial in the court below, he declined to offer any evidence; and the value of his alleged possession is not stated, nor is it proven.
Manifestly, the value of the property itself, which is neither alleged nor proven, would be no criterion; and we know of no basis upon which an estimate could be*made of the value of a possession which rests on no other foundation than a lawless invasion of the right of the owner.

The rehearing is refused.